Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Evidence, § 333*—when evidence as to consideration for contract admissible. In an action on a contract whereby one party agrees to pay certain sums in consideration of the assignment to him of a judgment in favor of the other party against a third person, evidence that there was no judgment against such person at the time the contract was executed, and that the first party did not collect any money on the judgment, is admissible.